In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 12‐2905 
UNITED STATES OF AMERICA, 
                                                  Plaintiff‐Appellee, 

                                  v. 

ANTHONY M. LYONS, 
                                               Defendant‐Appellant. 
                      ____________________ 

           Appeal from the United States District Court for the 
                        Central District of Illinois. 
       No. 3:11‐cr‐30068‐SEM‐BGC‐1 — Sue E. Myerscough, Judge. 
                      ____________________ 

    ARGUED SEPTEMBER 18, 2013 — DECIDED OCTOBER 28, 2013 
                  ____________________ 

     Before BAUER, POSNER, and TINDER, Circuit Judges. 
    TINDER,  Circuit  Judge.  Anthony  M.  Lyons  appeals  his 
criminal  conviction  before  the  United  States  District  Court 
for the Central District of Illinois for possession of a firearm 
as  a  felon,  as  well  as  his  sentencing  as  an  Armed  Career 
Criminal  under  18  U.S.C.  §  924(e).  As  to  the  conviction,  he 
challenges  the  district  court’s  denial  of  his  motion  to  sup‐
press the firearm found during a traffic stop because, he al‐
leges,  the  officers  lacked  reasonable  suspicion  to  frisk  him. 
2                                                       No. 12‐2905 

As to the sentence, he argues that the district court failed to 
state  any  reasons  for  imposing  a  sentence  of  210  months’ 
imprisonment,  and  that  the  district  court  improperly  sen‐
tenced him to five years of supervised release under the er‐
roneous  assumption  that  such  a  period  was  mandatory,  ra‐
ther  than  left  to  the  court’s  discretion.  We  affirm  Lyons’s 
conviction, but we remand the case for resentencing because 
the  district  court  failed  to  state  the  reasons  supporting  its 
sentence, and because it incorrectly believed it was required 
to impose a five‐year period of supervised release. 
I.     BACKGROUND 
       A. The Traffic Stop 
    On  September  14,  2011,  four  Springfield  police  officers 
went  on  patrol  in  an  unmarked  squad  car.  At  about  9:00 
p.m.,  the  officers  spotted  a  blue  Cadillac  driven  by  James 
White.  Lyons  was  in  the  passenger  seat.  One  of  the  police‐
men,  Officer  Dodd,  later  testified  that  he  recognized  White 
from  numerous  previous  encounters.  Nine  months  earlier, 
he  had  attempted  to  pull  White  over  for  a  traffic  violation, 
whereupon White fled and crashed his car; officers found a 
firearm  inside  the  vehicle.  Five  months  after  that  first  inci‐
dent, Officer Dodd and a fellow officer attempted to execute 
a warrant for White’s arrest while he was outside his apart‐
ment. Rather than complying, White fled inside and blocked 
the  door.  Upon  forcing  the  door  open,  the  officers  discov‐
ered  drug  manufacturing  material  in  plain  view.  They  then 
secured  a  search  warrant  for  the  apartment  and  discovered 
two  firearms  and  a  significant  amount  of  cocaine.  Another 
officer riding in the unmarked police car on the night of Sep‐
tember 14, Officer Burns, testified that, although he had nev‐
No. 12‐2905                                                           3 

er  encountered  White  himself  before  that  night,  he  was 
aware of White’s two previous attempts to flee arrest. 
    Aside from these chases, Officer Dodd had pulled White 
over  several  times  for  traffic  infractions,  and  he  knew  that 
his license had been suspended. The officers decided to stop 
White on suspicion of driving with a suspended license and 
activated  the  squad  car’s  emergency  lights.  Instead  of  pull‐
ing over, White accelerated the car. According to the officers, 
he drove at least two blocks and ran a “solid” red light (one 
that  was  “near  the  end  of  its  red  cycle”)  before  pulling  his 
car to the curb.  
    At the time, Officers Dodd and Burns belonged to the po‐
lice department’s Street Crimes Unit, and both were veteran 
police  officers,  having  served  seven  and  six  years,  respec‐
tively.  They  later  testified  that,  based  on  White’s  prior  con‐
duct  and  their  own  experience,  they  suspected  White  had 
fled in an attempt to conceal contraband, retrieve a weapon, 
or give himself a head start in a foot chase. 
    Once  the  vehicle  came  to  a  stop,  Officers  Dodd  ap‐
proached White and asked him to step out of the car. Anoth‐
er  officer  frisked  White.  Meanwhile,  Officer  Burns  ap‐
proached the passenger’s seat and observed Lyons. He later 
testified  that  he  noticed  immediately  that  Lyons’s  hands 
were shaking and that he avoided eye contact when answer‐
ing questions. Officer Burns then asked Lyons to step out of 
the  car  as  well.  He  observed  that  Lyons’s  hands  were  still 
shaking as he exited the vehicle, but when he asked Lyons if 
he had any weapons, Lyons responded that he did not.  
   Officer  Burns  then  announced  that  he  intended  to  frisk 
Lyons for weapons. According to Officer Burns, Lyons hung 
4                                                       No. 12‐2905 

his  head  and  said,  “I  have  a  gun  on  me.”  As  Officer  Burns 
proceeded  to  handcuff  Lyons,  Officer  Dodd  approached 
from the driver’s side of the car and lifted up Lyons’s shirt, 
revealing  a  loaded  firearm  in  his  waistband.  Officer  Dodd 
said  that  at  this  point  he  recognized  Lyons  as  someone  he 
had seen with White on “numerous occasions.” The officers 
then placed him under arrest. Officers Dodd and Burns testi‐
fied  that  the  entire  encounter,  from  the  first  observation  of 
White’s  car  to  the  subsequent  arrest  of  Lyons,  lasted  about 
seventeen minutes. 
    Lyons was charged with possession of a firearm as a fel‐
on.  On  January  8,  2012,  a  magistrate  judge  recommended 
that  the  district  court  deny  Lyons’s  motion  to  suppress  the 
firearm.  The  judge  advanced  two  grounds  for  the  recom‐
mendation.  First,  he  found  that  no  search  had  occurred  by 
the  time  Lyons  admitted  he  possessed  the  firearm,  and  his 
statement provided ample reason for Officer Dodd to lift up 
Lyons’s shirt. Alternatively, the magistrate judge determined 
that Officer Burns had reasonable, articulable suspicion that 
Lyons might be armed and dangerous, and therefore that the 
announced  frisk was lawful, regardless of  whether it  began 
before  Lyons  made  his  statement.  The  district  court  agreed 
with the  magistrate  judge’s second finding, and declined to 
reach the question of when the search began.  
    To support its decision, the district court found four fac‐
tors  triggered  the  officers’  reasonable  suspicion  that  Lyons 
illegally possessed a firearm or other dangerous items. First, 
Lyons  appeared  nervous  when  questioned.  Second,  Lyons 
was a passenger in a car driven by someone with a suspend‐
ed  license,  who  had  just  attempted  to  flee  from  the  police. 
Third,  the  officers  knew  that  White  had  attempted  to  flee 
No. 12‐2905                                                          5 

from police officers during a traffic stop within the past sev‐
eral months, and that police had found a firearm in White’s 
possession after giving chase. Fourth, the officers knew that 
White  had  fled  from  officers  in  a  separate  incident  near  his 
apartment, in which firearms were also discovered.  
    The  court  noted  that  Lyons’s  association  with  White,  a 
known criminal, reasonably contributed to the officers’ sus‐
picion. It observed that White could have posed a danger to 
the  police,  and  that  any  passenger  in  the  car  with  him  may 
have  presented  a  similar  threat  to  officer  safety.  The  court 
therefore  concluded  that  “Officer  Burns  had  a  reasonable, 
articulable  suspicion  that  [Lyons]  …  may  have  been  armed 
and  dangerous”  and  that  the  frisk  was  reasonable.  United 
States v. Lyons, 856 F. Supp. 2d 946, 954 (C.D. Ill. 2012). The 
time between the beginning of the stop and the arrest—less 
than  seventeen  minutes,  according  to  the  officers’  testimo‐
ny—indicated  to  the  court  that  their  reasonable  suspicion 
did  not  dissipate  during  the  stop.  Lyons  was  convicted  fol‐
lowing a one‐day jury trial.  
       B.      Sentencing 
    Lyons’s  Presentence  Report  (“PSR”)  indicated  that  he 
qualified  as  an  Armed  Career  Criminal  under  18  U.S.C.  § 
924(e) due to his prior commission of three serious drug of‐
fenses. The statute provides a mandatory minimum sentence 
of 15 years, and Lyons’s federal sentencing guidelines range 
was  210‐262  months’  imprisonment.  The  PSR  calculated  his 
statutory  supervised  release  term  as  “[n]ot  more  than  5 
years,”  18  U.S.C.  §  3583(b)(1),  and  the  guidelines  range  for 
his supervised release term spanned two to five years. 
6                                                          No. 12‐2905 

    At sentencing, the district court ruled that Lyons was an 
Armed  Career  Criminal  and  adopted  the  proposed  guide‐
lines  range.  The  government  requested  a  sentence  of  262 
months’  imprisonment,  at  the  high  end  of  the  range.  In  re‐
sponse,  Lyons’s  trial  counsel  argued  for  three  alternative 
sentences.  The  first  was  a  sentence  of  ten  years’  imprison‐
ment,  which  fell  below  the  mandated  minimum  provided 
under  the  Armed  Career  Criminal  Act.  The  second  was  a 
sentence of fifteen years, the precise statutory minimum. The 
third was a sentence of 210 months, the minimum guidelines 
sentence recommended by the PSR.  
    The district court acknowledged that the guidelines were 
advisory and that it had considered both the guidelines and 
the  sentencing  factors  set  forth  in  18  U.S.C.  §  3553(a).  The 
court  also  explained  that  it  had  reviewed  the  PSR,  the  sen‐
tencing commentary from both parties, and arguments made 
by  counsel.  It  then  sentenced  Lyons  to  210  months’  impris‐
onment, as  proposed  in the alternative by  Lyons. In a post‐
sentencing order, the district court considered Lyons’s objec‐
tions to the PSR, and then stated that: 
     [A]fter  considering  the  case  file,  relevant  Guideline 
     provisions, relevant statutory sentencing factors, ar‐
     guments  of  counsel,  and  Defendant’s  statements  at 
     the  sentencing  hearing,  this  Court  sentenced  De‐
     fendant  to  210  months  of  imprisonment.  The  Court 
     found that the sentence was sufficient, but not great‐
     er than necessary. See U.S.C. § 3553(a). 
United  States  v.  Lyons,  3:11‐cr‐30068,  slip  op.  at  16  (C.D.  Ill. 
Aug. 24, 2012). The district court provided no explanation as 
to  which  factors  in  particular  supported  the  sentence  it  im‐
No. 12‐2905                                                              7 

posed,  or  why  this  specific  within‐guidelines  sentence  was 
appropriate. 
     The PSR also calculated Lyons’s statutory supervised re‐
lease  term  to  be  “[n]ot  more  than  5  years.”  But  during  the 
sentencing  hearing  the  court  stated  that  Lyons  “will  still 
have to serve five years of mandatory supervised release.” In 
its judgment, the court referred to the term as “5 years Man‐
datory Supervised Release,” and in its Statement of Reasons, 
it checked the box indicating that the “mandatory minimum 
sentence was imposed.”  
II.     DISCUSSION  
        A. The Suppression Motion 
    Lyons  first  challenges  the  denial  of  his  motion  to  sup‐
press the firearm as the product of an unreasonable frisk. We 
review  a  district  court’s  legal  judgment  as  to  the  constitu‐
tionality  of  a  frisk  de  novo,  and  its  factual  findings  for  clear 
error. United States v. Tinnie, 629 F.3d 749, 751 (7th Cir. 2011).  
     Lyons does not dispute that officers had a reasonable ba‐
sis  to  stop  the  car  on  the  suspicion  that  White  was  driving 
without a license. See Terry v. Ohio, 392 U.S. 1, 27 (1968). Up‐
on initiating a traffic stop, officers may “frisk the driver and 
any passengers upon reasonable suspicion that they may be 
armed and dangerous.” Tinnie, 629 F.3d at 751 (7th Cir. 2011) 
(citing Arizona v. Johnson, 555 U.S. 323 (2009)). This suspicion 
must  be  particularized;  there  must  be  “reasonable  belief  or 
suspicion directed at the person to be frisked.” Ybarra v. Illi‐
nois, 444 U.S. 85, 94 (1979). In Ybarra, the Supreme Court held 
that probable cause that a bartender of a tavern had commit‐
ted  a  crime  did  not  automatically  generate  reasonable,  par‐
ticularized suspicion toward individual patrons present dur‐
8                                                             No. 12‐2905 

ing  the  search.  Lyons  contends  that  the  officers  in  this  case 
likewise lacked particularized suspicion of him, as opposed 
to James White, the driver of the car.  
    This  argument  is  unavailing.  Officer  Burns  noted  that 
Lyons  appeared  nervous,  and  that  his  hands  were  shaking. 
Although  not  conclusive,  such  observations  may  contribute 
to  reasonable  suspicion.  “A  display  of  nervousness  is  fre‐
quently recognized as a sign that a suspect has something to 
hide,  including  a  weapon.”  United  States  v.  Patton,  705  F.3d 
734, 740 (7th Cir. 2013); see United States v. Oglesby, 597 F.3d 
891,  894  (7th  Cir.  2010).  It  is  true,  as  Lyons  points  out,  that 
Officer  Burns  conceded  that  such  a  nervous  reaction  was 
typical  of traffic stops he had conducted throughout  his  ca‐
reer,  but  by  this  time  it  was  apparent  this  was  no  ordinary 
traffic  stop.  The  officers  clearly  had  reasonable  suspicion 
that White, who had been recently arrested with firearms at 
least twice and who had just attempted to flee through a red 
light, was armed and readily willing to put the safety of oth‐
ers  at  risk  to  avoid  or  delay  an  encounter  with  the  police.1 
Lyons’s decision to associate himself with White and ride in 
his car properly contributed to the officers’ suspicion of him. 
See United States v. Feliciano, 45 F.3d 1070, 1074 (7th Cir. 1995) 

                                                 
1 As already noted, Officer Burns testified that he was aware of White’s 

past flight attempts. However, even if he were not, he could still rely on 
Officer Dodd’s experience to support his decision to frisk Lyons. “When 
law  enforcement  officers  are  in  communication  regarding  a  suspect,  … 
the knowledge of one officer can be imputed to the other officers under 
the collective knowledge doctrine.” United States v. Lenoir, 318 F.3d 725, 
728 (7th Cir. 2003). 

       
No. 12‐2905                                                                     9 

(An individual’s criminal association “is a permissible com‐
ponent  of  the  articulable  suspicion  required  for  a  Terry 
stop.”);  United  States  v.  Duguay,  93  F.3d  346,  350  (7th  Cir. 
1996) (defendant’s “nefarious associates” contributed to rea‐
sonable  suspicion  supporting  a  frisk);  United  States  v. 
Wheeler, 800 F.2d 100, 103–04 (7th Cir. 1986), overruled on oth‐
er  grounds  by  United  States  v.  Sblendorio,  830  F.2d  1382  (7th 
Cir.  1987).  Finally,  the  officers  could  have  reasonably  con‐
cluded, based on White’s behavior and their experience, that 
he accelerated his car in order to afford him time to transfer 
a  firearm  to  Lyons  before  the  police  arrived.2  Based  on  the 
totality of circumstances, it was therefore reasonable for the 
officers to suspect Lyons of being armed and dangerous. 
     The  Supreme  Court  has  held  that  police  in  certain  cir‐
cumstances may impute suspicion of a vehicle’s driver to its 
passengers.  For  example,  the  police  may  order  passengers 
out  of  a  vehicle  during  a  traffic  stop,  in  part  because  “the 
motivation of a passenger to employ violence to prevent ap‐
prehension of such a crime is every bit as great as that of the 
driver.”  Maryland  v.  Wilson,  519  U.S.  408,  414  (1997).  The 
Court has also held that police have probable cause to arrest 
a  front‐seat  passenger  of  a  car  in  which  they  found  drugs. 
Maryland  v.  Pringle,  540  U.S.  366,  372–73  (2003).  The  Court 
noted  that  “‘a  car  passenger—unlike  the  unwitting  tavern 
patron in Ybarra—will often be engaged in a common enter‐

                                                 
2  Lyons  points  out  that  the  officers  did  not  observe  any  furtive  move‐

ments  indicating  that  White  did  transfer  a  weapon,  but  obviously  their 
observation  of  White’s  movement  could  have  been  obscured  by  his 
flight. The fact that the police did not witness a transfer does not dispel 
objective suspicion that White may have given Lyons a weapon. 
10                                                      No. 12‐2905 

prise with the driver, and have the same interest in conceal‐
ing  the  fruits  or  the  evidence  of  their  wrongdoing.’”  Id.  at 
373  (quoting  Wyoming  v.  Houghton,  526  U.S.  295,  304–05 
(1999)). In the case of James White, evidence of wrongdoing 
could  easily  have  included  possession  of  firearms,  and  his 
abortive flight from the officers gave him the opportunity to 
transfer any such weapons to Lyons. Under the circumstanc‐
es, the police reasonably suspected both White and Lyons of 
carrying  guns,  and  it  would  have  been  quite  dangerous  to 
frisk White alone and simply hope Lyons was unarmed. 
    Lyons  resists  this  conclusion  by  pointing  to  our  recent 
decision deeming a frisk unreasonable in United States v. Wil‐
liams, No. 12‐3864, 2013 WL 5314594 at *8 (7th Cir. Sept. 24, 
2013).  In  that  case,  police  responded  to  an  anonymous  911 
call regarding a group of men brandishing guns; when offic‐
ers  arrived  at  the  scene  a  few  minutes  later,  they  found  a 
(possibly  different)  group  of  eight  to  ten  men  standing  in  a 
parking lot, without any guns visible. The police then zeroed 
in  on  one  of  the  men,  Williams,  and  frisked  him.  Without 
delving too deeply into the facts and reasoning of that deci‐
sion, we find it to be inapposite to the facts here. The panel 
in  Williams  explicitly  distinguished  that  case  from  one  in 
which the suspect “was part of a group that was openly vio‐
lating the law.” Id. at *9. In this case, by contrast, Lyons asso‐
ciated himself with a person who flagrantly and dangerous‐
ly broke the traffic laws, in full view of the police. And offic‐
ers in Williams made their stop during an investigation of an 
anonymous  tip,  not  based  on  their  previous  first‐hand  en‐
No. 12‐2905                                                                       11 

counters with the defendant’s companion. 3 Id. at *1. Finally, 
Williams involved a stop of eight to ten individuals standing 
in a parking lot, a group significantly less likely to be acting 
in concert than two  people travelling together in a car. Wil‐
liams does not alter our conclusion that the frisk was lawful. 
   Because the officers had reasonable suspicion to frisk Ly‐
ons, we need not decide whether the frisk had in fact begun 
by the time Lyons admitted that he possessed a firearm. We 
accordingly affirm the district court’s denial of Lyons’s sup‐
pression motion and uphold his conviction.  
            B. Sentencing 
    Although we affirm Lyons’s conviction, we must remand 
for  resentencing  because  the  district  court  committed  two 
procedural errors.4 We review a sentence for procedural er‐
ror  de novo. United States v.  Annoreno, 713  F.3d  352, 356  (7th 
Cir.  2013),  cert.  denied,  2013  WL  4080028  (Oct.  7,  2013)  (No. 
13‐5775).  In  evaluating  the  sentence,  we  must  “ensure  that 

                                                 
3  These  facts  also  distinguish  Lyons’s  situation  from  the  other  cases  he 

uses to characterize the frisk as unreasonable. See United States v. Wilson, 
506  F.3d  488,  494  (6th  Cir.  2007)  (driver  and  passenger  pulled  over  for 
not wearing their seat belts); United States v. Di Re, 332 U.S. 581, 592–93 
(1948) (driver and passenger frisked for counterfeit gasoline ration cou‐
pons); Sibron v. New York, 392 U.S. 40, 62–64 (1968) (defendant’s discus‐
sions with narcotics addicts did not support protective frisk). 
4  In  addition  to  the  two  issues  discussed  below,  Lyons  objects  that  the 

government was required to allege the nature and fact of his prior con‐
victions in his indictment, and prove them beyond a reasonable doubt to 
a jury. But he concedes that his argument is foreclosed by Alamendarez‐
Torres  v.  United  States,  523  U.S.  224  (1998).  Therefore  we  do  not  disturb 
his sentence on this ground. 
12                                                         No. 12‐2905 

the district court committed no significant procedural error, 
such  as  failing  to  calculate  (or  improperly  calculating)  the 
Guidelines range, treating the Guidelines as mandatory, fail‐
ing  to  consider  the  §  3553(a)  factors,  selecting  a  sentence 
based on clearly erroneous facts, or failing to adequately ex‐
plain the chosen sentence.” Gall v. United States, 552 U.S. 38, 
51  (2007);  see  also  United  States  v.  Jackson,  547  F.3d  786,  792 
(7th Cir. 2008). Because we find two procedural errors in Ly‐
ons’s  sentence,  we  vacate  and  remand  for  resentencing 
without  reaching  the  question  of  whether  the  sentence  was 
substantively reasonable.  
        1. Supervised release 
    The  government  concedes  that  the  district  court  sen‐
tenced  Lyons  to  five  years  of  supervised  release  under  the 
misapprehension  that  this  was  the  statutorily  prescribed 
minimum  sentence.  In  fact,  five  years  was  the  maximum 
term  permitted  under  the  statute.  18  U.S.C.  §  3583(b)(1). 
Therefore,  the  sentence  contains  manifest  procedural  error 
and must be vacated. See Gall, 552 U.S. at 51. On remand, the 
district  court  shall  impose  a  term  of  supervised  release,  not 
exceeding five years, based on its own reasoned judgment.  
        2. Failure to explain the sentence 
    At the outset, the government contends that Lyons failed 
to object to any deficiencies in the district court’s explanation 
for  the  sentence  it  reached,  and  therefore  that  our  review 
should  be  only  for  plain  error.  However,  the  district  court 
never  gave  Lyons  an  opportunity  to  object  until  it  had  al‐
ready  imposed  the  sentence.  And  a  defendant  “is  not  re‐
quired to except to rulings by the trial judge” once they are 
handed  down.  United  States  v.  Cunningham,  429  F.3d  673, 
No. 12‐2905                                                          13 

679–80 (7th Cir. 2005). Although the court did substantively 
adopt what was essentially Lyons’s second fallback proposal 
of 210 months’ imprisonment, Lyons did not thereby forfeit 
his right to a procedurally valid sentencing, including an ex‐
planation for the term of imprisonment imposed. According‐
ly,  this  court  will  review  the  district  court’s  explanation  for 
its sentence de novo. 
   “A sentencing court commits procedural error by not ad‐
equately  explaining  its  choice  of  sentence.”  United  States  v. 
Garcia‐Oliveros, 639 F.3d 380, 381 (7th Cir. 2011). The sentenc‐
ing  judge  must,  “at  the  time  of sentencing,  …  state  in  open 
court  the  reasons  for  its  imposition  of  the  particular  sen‐
tence.” 18 U.S.C. § 3553(c). Section 3553(c)(1) further requires 
that,  for  a  sentence  with  an  advisory  guidelines  range  ex‐
ceeding 24 months, the judge must also state “the reason for 
imposing a sentence at a particular point within the range.”  
    Both  during  the  sentencing  hearing  and  in  its  order,  the 
district  court  simply  acknowledged  that  it  had  considered 
the PSR, the guidelines, the § 3553(a) factors, and both sides’ 
arguments,  and  then  imposed  sentence.  We  have  held  that 
“[a] rote statement that the judge considered all relevant fac‐
tors will not always suffice” to meet the district court’s statu‐
tory obligations. Cunningham, 429 F.3d at 679. The only elab‐
oration on that “rote statement” the district court provided, 
in either the sentencing hearing or its order, was its remark 
that the “sentence was sufficient, but not greater than neces‐
sary.” This partial boilerplate naturally raises the question of 
which  particular  goals  the  sentence  achieved—“necessary” 
for  what?—and  why  this  precise  sentence  met  those  ends. 
The  record  gives  no  indication  of  how  the  district  court 
weighed  the  various  sentencing  factors,  or  what  facts  sup‐
14                                                        No. 12‐2905 

ported  the  exercise  of  its  discretion.  The  sentence  is  proce‐
durally infirm.  
    To be sure, the district court is not required to recite and 
address  each  of  the  §  3553(a)  sentencing  factors,  or  all  of  a 
defendant’s  arguments  for  a  lighter  sentence.  See  United 
States v. Rodriguez‐Alvarez, 425 F.3d 1041, 1047 (7th Cir. 2005); 
Cunningham, 429 F.3d at 679. And in general “cases in which 
we  have  remanded  because  of  insufficient  explanation  of  a 
sentence  have  usually  involved  a  failure  by  the  sentencing 
judge  to  respond  to  a  principal,  nonfrivolous  argument  in 
mitigation.” United States v. Salvanki, 458 F. Appʹx 559, 562–
63 (7th Cir. 2012); see also Garcia‐Oliveros, 639 F.3d at 381–82 
(7th Cir. 2011). We do  not require that  the  district court ex‐
pend its limited resources “belabor[ing] the obvious.” United 
States v. Gary, 613 F.3d 706, 709 (7th Cir. 2010). 
    Here,  the  government  argues  that  Lyons  presented  only 
frivolous  arguments  in  favor  of  a  sentence  shorter  than  210 
months—first  proposing  an  unlawful  sentence  below  the 
statutory minimum, and then a sentence exactly at the statu‐
tory minimum. For the latter sentence, Lyons’s trial counsel 
argued  that,  because  mandatory  minimums  control  over 
lower  guidelines  ranges,  they  should  also  trump  higher 
guidelines  ranges.  Counsel  added  that  the  statutory  mini‐
mum  was  Congress’s  considered  sentence  for  “a  similarly 
situated  defendant  to  Mr.  Lyons.”  The  government  points 
out  that  this  argument,  which  relies  on  a  failure  to  under‐
stand the term “minimum,” is frivolous, and not the type of 
contention  the  district  court  must  address.  The  government 
concludes  that,  without  a  viable  argument  for  Lyons’s  two 
lower proposed sentences, the district court was justified in 
No. 12‐2905                                                           15 

picking  the  third,  especially  because  it  fell  at  the  extreme 
lower limit of the guidelines range. 
    However,  the  government  fails  to  appreciate  that  other 
below‐guidelines sentences—lying  above the  statutory min‐
imum—were  available.  And  the  district  court’s  explanation 
for declining  to impose such a  lower  term  is not merely in‐
sufficient,  but  absent.  A  court  may  not  arrive  at  a  sentence 
simply  by  the  process  of  eliminating  the  defendant’s  other 
proposals;  the  fact  that  Lyons  suggested  a  210‐month  sen‐
tence as one alternative does not relieve the district court of 
its obligation to explain its own reasons. Without this expla‐
nation, “meaningful appellate review” of the sentence’s rea‐
sonableness is impossible. Gall, 552 U.S. at 50. 
    The government is correct that “[l]ess explanation is typi‐
cally needed when a district court sentences within an advi‐
sory guidelines range.” United States v. Harris, 567 F.3d 846, 
854 (7th Cir. 2009). But a district court may not simply pre‐
sume that a particular within‐guidelines sentence is reason‐
able. See Rita v. United States, 551 U.S. 338, 351 (2007); United 
States  v.  Ross,  501  F.3d  851,  853  (7th  Cir.  2007).  It  requires 
some independent justification. See Cunningham, 429 F.3d at 
680  (“[I]nadequate  explanation  for  the  sentence  precludes 
our affirmance” even of a guidelines sentence.). Instead, the 
record  here  reveals  “complete  silence”  as  to  the  district 
court’s  reasoning.  Garcia‐Oliveros,  639  F.3d  at  382.  In  sum, 
“[t]he  record  before  us  is  too  thin  to  discern  the  considera‐
tions  which  motivated  the  district  court’s  sentencing  deci‐
sion.” Id. As the district court is considering Lyons’s term of 
supervised release on remand, it should also provide a suffi‐
cient basis for whatever custodial sentence it decides to im‐
16                                                    No. 12‐2905 

pose.  In  remanding,  we  express  no  view  as  to  what  a  sub‐
stantively appropriate sentence might be in this case. 
III.    CONCLUSION 
   We  AFFIRM  the  district  court’s  denial  of  the  motion  to 
suppress.  We  VACATE  the  Appellant’s  sentence  and  re‐
mand for further proceedings consistent with this opinion.